 



Exhibit 10.88
AMENDMENT NO. 8 TO
AGREEMENT
     This Amendment No. 8 (“Amendment No. 8”) is entered into effective as of
February 8, 2006 (the “Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Chiron Corporation, a Delaware corporation (“Chiron”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.
Recitals
     A. The parties entered into the Agreement as of June 11, 1998 pursuant to
which, among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Products in the Blood Screening and Clinical Diagnostic Fields.
     B. The Agreement has been previously amended and supplemented by further
written agreements of the parties.
     C. Subsequent to the execution of the Agreement, Chiron assigned its rights
and obligations with respect to Clinical Diagnostic Products to Chiron
Diagnostics Corporation (“CDC”), and sold the common stock of CDC to Bayer
Corporation (CDC, Bayer Corporation, and Bayer Corporation’s affiliates being
collectively referred to as “Bayer”). Chiron retained all rights and obligations
under the Agreement with respect to Blood Screening Products. This amendment is
effective as between Chiron and Gen-Probe with respect to Blood Screening
Products only, and nothing herein shall affect any rights or obligations of
Gen-Probe or Bayer with respect to Clinical Diagnostic Products.
     D. Gen-Probe has previously developed an end-point detection assay for the
quantitative detection of hepatitis C virus (the “End-Point HCV QC Assay”), to
be used as a quality control assay in connection with the development and
manufacture of Blood Screening Assays for HCV and Clinical Diagnostic Assays for
HCV pursuant to the Agreement.
     E. As part of its continuous improvement program, Gen-Probe has commenced
development of a next generation quality control assay using real time detection
technology (the Real Time HCV QC Assay).
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 8, the parties agree as follows:
     1. Unless otherwise stated herein, all capitalized terms shall have the
meaning set forth in the Collaboration Agreement.

1



--------------------------------------------------------------------------------



 



     2. For the avoidance of doubt, Chiron agrees that Gen-Probe’s development
of the Real Time HCV QC Assay for use as a quality control assay, to be used for
the development and manufacture of Blood Screening Assays for use in the Blood
Screening Field, is authorized by and pursuant to section 3.1.5(a) and section
3.2.6(a) of the Collaboration Agreement, and Chiron hereby expressly consents to
the development of the Real Time HCV QC Assay for use in the Blood Screening
Field.
     3. Nothing herein shall be construed as a license to develop or manufacture
any product for use in the Clinical Diagnostic Field. Gen-Probe agrees that it
will not undertake any development activities with respect to the Real Time HCV
QC Assay that are unique and specific to the use of such assay in the Clinical
Diagnostic Field without the express written consent of Bayer HealthCare LLC. By
way of example and not of limitation, Gen-Probe agrees that it will not
undertake any clinical studies, clinical trials, or regulatory submissions for
clinical diagnostic use of the Real Time HCV QC Assay without the express
written consent of Bayer HealthCare LLC. Chiron shall have reasonable rights of
inspection and audit to assure Gen-Probe’s compliance with this paragraph.
     4. This Amendment No. 8 shall not be interpreted to suggest that the
development and use of the Real Time HCV QC Assay, for use solely as a quality
control assay in connection with the manufacture of Clinical Diagnostic Assays,
is either authorized or not authorized pursuant to section 4.1.5(a) of the
Collaboration Agreement.
     5. Except as is expressly set forth in this Amendment No. 8, all other
terms and conditions of the Agreement shall continue in full force and effect.
     6. This Amendment No. 8 may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 8 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

                  Gen-Probe:       Chiron:
 
                GEN-PROBE INCORPORATED,       CHIRON CORPORATION, a Delaware
corporation       a Delaware corporation
 
               
By:
  /s/ Henry L. Nordhoff       By:   /s/ Gene W. Walther
 
                Its: President & Chief Executive Officer       Its: President,
Chiron Blood Testing Date: February 22, 2006       Date: February 10, 2006

2